Title: To James Madison from William Eaton, 28 April 1801 (Abstract)
From: Eaton, William
To: Madison, James


28 April 1801, Tunis. No. 36. Announces arrival of Anna Maria at Marseilles 5 Apr. Although he has no special instructions, has proposed a commercial convention with bey to eliminate exceptionable articles in existing treaty. Reports that Benvenuto, carrying Tripolitan dispatches, sailed for U.S. 20 Apr. Since then he has seen in O’Brien-Cathcart correspondence a copy of a letter from dey of Algiers to pasha of Tripoli “admonishing him of his contempt of the relation of Son and brother, and exhorting him to accept the gift of the United States and be tranquil. It will appear by Mr. Cathcart’s letters that the original letter of the Dey has long since been recieved, and treated with contempt.” Notes that British and French in Tunis are competing continuously and comments on the grand signior’s capitulation to French. Postscript of 6 May reports defeat of British army in Egypt.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 3 pp.; docketed by Wagner as received 23 Sept. Letterbook copy does not include postscript.



   
   A full transcription of this document has been added to the digital edition.

